Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
I.        Action Summary
Claims 2, 3, 5-10, 13 and 15-18 are currently pending. Applicant's election on 05/19/2022 without traverse, of Group II, claim 5, and the elected species 7(1) is acknowledged.  Group II was found free of the prior art. Group IV, claims 7 and 16, has been rejoined and fully examined for patentability. Because Group IV previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups II and IV as set forth in the Office action mailed on February 22, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Groups I, III, V, VI, VII, VIII, IX and X remain restricted for the reasons of record.
Claims 5, 7 and 16 are in condition for allowance.

II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The elected Group II was found allowable. The election was made without traverse. Group II encompasses a distinct invention from Groups I, III, V, VI, VII, VIII, IX and X, and which are not subject to rejoinder. Thus, the non-elected groups have been canceled. 
The application has been amended as follows:
CANCEL claims 2-3, 6, 8-10, 13, 15 and 17-18.
In claim 7 at page 6, REMOVE the period before “a” at “ 
    PNG
    media_image1.png
    20
    108
    media_image1.png
    Greyscale
”.

III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art are Demi et al. (Tetrahedron 63 (2007) 461-468) and US 6,271,392. The prior art shows related reactions for the preparation of pyrrole compounds but would not suggest the reactions as claimed in claims 5, 7 and 16. The prior art at least differs by a starting material and product lacking a -CN group or the nucleophile being Cl or MeOH instead of 
    PNG
    media_image2.png
    27
    72
    media_image2.png
    Greyscale
. These modifications would not have been obvious to the ordinary artisan.
None of the prior art anticipated, or rendered obvious, the processes as described in the instantly claimed invention. Therefore, claims 5, 7 and 16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        06/30/2022